Appeal by defendant, by permission, from an order of the County Court, Nassau County (Baker, J.), dated January 14,1977, which denied his motion to vacate a judgment of conviction rendered August 9,1976. Order affirmed. The decisions in People v Rogers (48 NY2d 167) and People v Bartolomeo (53 NY2d 225) do not apply since defendant has exhausted the appellate process with respect to the underlying judgment (see People v Ballard, 68 AD2d 929, mot for lv to app den 47 NY2d 802). Mollen, P. J., Lazer, O’Connor and Bracken, JJ., concur.